DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-001390, filed on January 8, 2020 in Japan.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 12 and their dependent thereof, the prior of record, specifically  A and B discloses  Matsumura (US 2015/0276919) and Weissman et al. (US 2015/0256272) discloses a self-diagnosis device of a millimeter-wave phased-array antenna module including a reception phased array circuit, including reception channels configured to: (i) respectively input and process received signals, and (ii) generate and output a composite reception signal based on the processed received signals.
	However, none of the prior art cited alone or in combination provides the motivation to teach  a general-purpose multi-channel Integrated Circuit (IC) configured to generate, using a Phase-Locked Loop (PLL) circuit and a clock signal: (i) a first output signal, (ii) a second output signal, (iii) a third output signal, and (iv) a fourth output signal, wherein the first, second, third, and fourth output signals are synchronous, and (v) an intermediate frequency signal based at least partly on the composite reception signal and the first output signal; and a transmission phased array circuit including: (i) transmission channels, and (ii) a built-in self-test circuit, wherein each transmission channel respectively includes a phase shifter configured to receive and to phase shift the second output signal from the general-purpose multi-channel IC, and wherein the built-in self-test circuit is configured to generate a self-diagnosis monitor signal based at least partly on: (i) the third output signal, wherein the third output signal is NOT used by the transmission channels, (ii) the fourth output signal, wherein the fourth output signal is a self-diagnosis clock signal, and (iii) the composite transmission signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648